        2:17-cr-20037-JES-JEH # 308             Page 1 of 2                                            E-FILED
                                                                      Wednesday, 24 April, 2019 10:27:00 AM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       Case No. 17-cr-20037-JES-JEH
                                               )
BRENDT A. CHRISTENSEN,                         )
                                               )
                       Defendant.              )

                                       PROTECTIVE ORDER
        The parties are ORDERED to comply with the following in connection with juror

questionnaires provided to the parties on April 24, 2019 by the Clerk of Court pursuant to the

Court’s Order (Doc. 301) Establishing Juror Selection Procedures:

   1. The parties shall use the questionnaires only for the purpose of preparing for jury

       selection in this litigation.

   2. Public disclosure of the questionnaires might be harmful to nonparties. Therefore, the

       parties must take care to protect the confidentiality of the potential jurors’ identities and

       answers to the questionnaires, and shall not disclose any juror information except as

       allowed in this Order.

   3. The questionnaires may be shared with others who are assisting counsel in this action,

       provided that each person assisting counsel has read this Protective Order and agrees in

       writing to abide by the Order and keep the material in a secure location in order to

       maintain confidentiality. Those assisting counsel shall return the questionnaires to

       counsel, shall not retain a copy, and shall not use the material for any purpose other than

       to assist with the preparation of this litigation.



                                                   1
      2:17-cr-20037-JES-JEH # 308             Page 2 of 2



  4. The parties may use any portion of the questionnaires, or the information contained

     therein, to support or oppose motions only if private personal information from which an

     individual can be identified is removed or redacted. Such private personal information

     includes but is not limited to the names of individuals, names of minor children, dates of

     birth, home addresses, and the items listed in Local Rule 49.12(A). Any party may seek

     leave to file or maintain such private personal information under seal. See Local Rules

     49.9(A), 49.12(B).

  5. At the conclusion of this litigation, including all appeals and collateral attacks, if any, the

     parties shall return all copies of the questionnaires to the Clerk of Court, or shall certify

     to the Clerk of Court that the copies have been destroyed.

  6. Any person who fails to comply with this Protective Order or who otherwise improperly

     discloses the contents of any questionnaire in violation of this Order may be subject to

     sanctions or other discipline.

IT IS SO ORDERED.

             Signed on this 24th day of April, 2019.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             Chief United States District Judge




                                                2
